                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                      JS-6
                                     CIVIL MINUTES – GENERAL

                                                                                March 7, 2019
 Case No.         CV 18-08851-CJC (KSx)                              Date
 Title            Juan Garibay v. Irina Yermilov et al


 Present: The Honorable           CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                           None Reported                         __________
                Deputy Clerk                   Court Reporter / Recorder                    Tape No.
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      None Present                                      None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
                           OF DISMISSAL WITH PREJUDICE


      The Court, having been advised that this action has been resolved by a Stipulation for
Dismissal With Prejudice [23], hereby orders this action dismissed WITH PREJUDICE. The
Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                       -       :       -
                                                     Initials of Deputy Clerk    gga




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 1 of 1
